Citation Nr: 0419026	
Decision Date: 07/15/04    Archive Date: 07/27/04

DOCKET NO.  95-41 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder, initially rated 10 percent disabling, then raised 
to 30 percent from July 3, 1997.  


REPRESENTATION

Appellant represented by:	Vincent A. Wenners, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter arose from an appeal of an October 1995 decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD) and assigned a noncompensable rating 
evaluation for this disability.  The effective date of this 
award was August 11, 1989.  In April 1996, the RO assigned a 
10 percent evaluation for PTSD, effective from August 11, 
1989.  In a July 1999 decision, the Board declined to assign 
a higher rating evaluation.  Thereafter, the veteran appealed 
this matter to the Court of Appeals for Veterans Claims, 
which vacated the Board's July 1999 decision and remanded it 
to the Board for readjudication. 

During the pendency of this matter, the RO granted an 
increased evaluation of 30 percent for the service-connected 
disability, effective from July 3, 1997.  In consideration of 
the RO's action in this matter, the issue on appeal is as 
noted on the title page of this decision.  


FINDINGS OF FACT

1.  For the period from August 11, 1989 to July 2, 1997, the 
veteran's post-traumatic stress disorder was manifested by 
sleep disturbance and chronic depression with attendant 
symptoms of emotional withdrawal, lack of ambition, feelings 
of low self-esteem and dissatisfaction.  The veteran reported 
subjective complaints of anger, avoidance of social contacts, 
and impaired intellect.

2.  For the period from July 3, 1997, the veteran's post-
traumatic stress disorder was manifested by chronic 
depression and anxiety, with symptoms of fatigue, 
irritability, and sleep disturbance.  Symptomatology of 
social inhibition, feelings of inadequacy and 
hypersensitivity are persistent manifestations of the 
veteran's personality disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post-traumatic stress disorder have not been met for the 
period from August 11, 1989 to July 2, 1997.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  For the period from July 3, 1997, the criteria for a 
rating in excess of 30 percent for major depressive disorder, 
anxiety disorder and features of PTSD and generalized 
disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board notes VA has a duty to assist the appellant in the 
development of facts pertinent to his claim.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

With respect to VA's duty to notify, correspondence to the 
appellant dated in September 2002 informed him of the 
elements needed to substantiate a claim for a higher rating 
evaluation for his service-connected disability.  In 
accordance with the requirements of the VCAA, this letter 
essentially informed the veteran what evidence and 
information VA would be obtaining.  It further explained that 
VA would make reasonable efforts to help him get evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The veteran was advised to send VA any relevant evidence in 
his possession.  Therefore, the Board finds that the 
Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), (Pelegrini 
I), the United States Court of Appeals for Veterans Claims 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of her claim.  However, (Pelegrini I) has been 
withdrawn and replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II).  Pelegrini II 
likewise points out the requirement for VCAA notice prior to 
an unfavorable AOJ decision.  While that did not occur here, 
content complying notice was accomplished, together with 
proper subsequent VA process.  The record discloses the 
veteran was given every opportunity to submit or identify 
relevant records in further support of his claim.  In view of 
this, the veteran is not considered prejudiced by any defect 
in the timing of the VCAA notice.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
him.  The Board finds that additional developmental action by 
the RO is not warranted in this instance.  The Board further 
notes that the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  In this case, 
VA medical examination and opinion were obtained.  The Board 
finds that VA has satisfied its duties to inform and assist 
the veteran.




Factual Background

An April 1990 statement from a Vet Center therapist indicates 
the veteran began counseling sessions with that center in 
June 1989.  These sessions were noted to include weekly 
individual and/or group therapy.  It was noted that the 
veteran presented with complaints of problems with attitude 
and authority, having a short fuse, isolation, low self-
esteem, difficulty with emotions and intimacy, and an 
inability to secure and retain employment.

On VA psychiatric examination in June 1990, the veteran 
reported symptoms of depression, negative attitude, 
nervousness around people, and sleep disturbance.  The 
examiner found no evidence of any psychosis.  The veteran was 
evaluated as somewhat immature, naïve, and isolated with 
limited motivation and drive.   The examiner indicated the 
veteran demonstrated evidence of a borderline personality 
disorder, possibly with PTSD.  It was the examiner's 
impression that the veteran was employable and competent to 
handle his own affairs.

In conjunction with an October 1990 examination, it was 
determined that the veteran did not exhibit symptoms of 
increased arousal necessary to a diagnosis of PTSD.  It was 
noted that the veteran reported a history of irritability and 
hypervigilance during the six month period after his return 
home.  Diagnostic evaluation revealed a score of 100 on the 
Mississippi Scale for Combat-Related PTSD, noted to be below 
the 109 threshold score diagnostic of PTSD.  The diagnostic 
impression was alcohol and cannabis abuse in remission.

The veteran provided testimonial evidence in support of his 
claim in December 1990.  He recounted events that occurred 
during his period of service in Vietnam.  The veteran 
reported he experienced symptoms of sleep disturbance, and 
nervousness.  The veteran was not certain of any diagnostic 
impression made relative to his symptoms.

On VA examination in March 1992, the veteran presented with 
symptoms of sleep disturbance, symptoms of withdrawal, an 
inability to adjust in civil life, inability to hold a job, 
social dysfunction, and difficulties concentrating and 
problems with memory.  An exaggerated startle response was 
also noted.  The veteran reported symptoms of irritability 
and outbursts of anger with episodes of violence and physical 
fights.  He also reported problems with authority figures.  
The examiner noted the veteran had developed depression with 
"accidental" suicidal thoughts.  The examiner commented 
that the impact of the war was evident, because the veteran 
described himself as an outgoing boy without emotional 
problems prior to service and then becoming a loner with 
difficulties in communication after his return from Vietnam.

The veteran underwent VA examination in November 1994.  At 
that time, he presented with complaints of depression and 
withdrawal.  The veteran was noted to have a long history of 
maladjustment with periods of depression and potential self-
destructive actions.  The examiner noted some symptoms of 
PTSD, limited intellectual capacity, and a personality 
disorder.  The veteran was noted to be inclined to form 
intense but short-lasting interpersonal relationships despite 
his overall isolation.  It was noted that the veteran was 
potentially self-destructive by alcohol even though he 
claimed he was unable to drink since he was unable to afford 
alcoholic beverages at that time.  It was the examiner's 
impression that the potential for alcohol abuse was 
nevertheless extant, and that the veteran would in the long 
term be self-destructive.  The diagnostic assessment included 
PTSD, chronic, mild; generalized anxiety disorder with 
recurrent depression; alcohol dependence in possible 
remission (Axis I); and borderline personality disorder (Axis 
II).  A Global Assessment of Function (GAF) score of 60 was 
noted.

By rating decision dated in February 1995, the RO granted a 
permanent and total disability rating for non-service 
connected pension based upon generalized anxiety disorder 
with recurrent depression, rated as 50 percent disabling.  

The veteran underwent further VA examination in September 
1995 by a panel of examiners.  He presented with complaints 
of sleep difficulties, isolation, avoidance of social 
contact, limited intellect, problems with attitude, 
difficulty maintaining relationships, and difficulty with 
anger.  A diagnostic impression of PTSD was noted, but it was 
determined based upon the veteran's mental status at that 
time, his predominant presentation was not PTSD.  Rather, the 
panel determined the veteran was able to manage his symptoms, 
and other than sleep disturbance, there was no PTSD 
symptomatology demonstrated at that time.  The examiners 
attributed the persistent symptoms of lack of ambition, 
emotional withdrawal, feelings of low self-esteem and chronic 
dissatisfaction to dysthymia.  The examiners concurred that 
the veteran suffers from dysthymia, primary type, given his 
childhood history of dysphoria and long-term history of 
dysthymia.  The examiners also determined the veteran suffers 
from a mixed personality disorder given his pattern of 
relating.  It was specifically noted that the veteran 
utilizes humor to cover up his insecurity, and that he has a 
tendency to be somewhat nonassertive, passive and dependent 
in his way of relating to the world.  The intensity of the 
veteran's drinking was in moderation at that time, and he had 
not used marijuana in the last ten years.  The diagnoses 
included dysthymic disorder, primary type; history of 
marijuana abuse in remission; history of alcohol dependence, 
moderate; PTSD, secondary to Vietnam stress and symptoms that 
are mild and chronic; and personality disorder, not otherwise 
specified (avoidant, schizoid, passive and aggressive 
features).  The veteran was considered competent to handle 
his funds.

Service connection was established for PTSD by rating 
decision dated in October 1995.  A noncompensable evaluation 
was assigned to the service-connected disability effective 
from August 11, 1989.

In a November 1995 statement, a Vet Center therapist 
indicated the veteran continued to be seen for therapeutic 
sessions at that facility for his continued PTSD 
symptomatology.  It was noted that associations with the war 
caused the return of unpleasant memories for the veteran.  In 
this context, it was noted that he experienced difficulty 
getting along with others, lacked motivation and caring, and 
did not exhibit the ability to withstand stress or pressure.  
It was reported that the veteran continued to dream of events 
associated with his Vietnam service.  Commenting regarding 
the assigned rating evaluation, the therapist indicated his 
impression that the veteran was "definitely impaired by his 
PTSD disability more than 0 percent." 

During a December 1995 hearing, the veteran stated he was 
regularly seen, once monthly, for treatment.  He related that 
since his discharge from service, he experienced difficulties 
establishing and maintaining relationships with others.  The 
veteran reported he had one or two friends, whom he did not 
see often.   The veteran was noted to characterize himself as 
a loner.  It was noted that the veteran had not been able to 
maintain employment for more than two years with any 
employer.  It was noted that he last worked on a full-time 
basis in 1986, but was fired because he stopped reporting for 
work.  He was self-employed for awhile doing subcontracting 
work cleaning a pizza restaurant.  The veteran reported he 
was pleased with this work because he could work while the 
restaurant was closed.  In 1990,  the veteran left this job 
because of the commute.  Since that time, the veteran had 
been in receipt of food stamps.  With respect to his 
symptoms, the veteran reported he becomes easily upset over 
matters, and stays alone to avoid arguments.  It was noted 
the veteran was taking Prozac and Trazodone, and would take 
medication to assist with sleeping.  He indicated he was 
being seen weekly for group therapy and monthly for 
individual appointments at the Vet Center.  The veteran 
reported he occasionally has the need to contact a counselor 
for individual consultation.  With respect to his symptoms, 
the veteran reported that his memories are triggered by 
certain smells and movies, and the fireworks display on 
Independence Day.  The veteran reported he did not have any 
motivation, and did nothing during the day.  He stated he 
would go to the grocery store when necessary, but indicated 
that waiting in line can become overwhelming.

VA outpatient clinical reports dated during the period from 
1991 to 1995 document intermittent treatment the veteran 
received through the mental health unit.  These records note 
subjective complaints of depression, sleep disturbance, 
decreased energy and lack of motivation, and social 
isolation.  The veteran was treated on a course of prescribed 
medication, Trazodone and Prozac, with a period of 
noncompliance noted.

In April 1996, the RO assigned a 10 percent evaluation for 
the service-connected PTSD.  This award was effective from 
August 11, 1989.

A July 1997 VA examination report indicated the veteran 
presented with complaints of depression, and sleep 
disturbance.  It was noted that the veteran was taking 
prescribed medication, and would see his treating physician 
for medication refills.  The veteran reported he was seen at 
the Veterans Center for counseling, but indicated he had not 
been there for quite a long time.  The examiner observed the 
veteran to be thin and rather sickly and unkempt in 
appearance.  His behavior was anxious, and speech was low and 
monotonous.  His mood was empty and depressed.  Affect was 
constricted, blunted and flat.  There were no indications of 
depersonalization or derealization.  Thought process was goal 
directed.  He did not report any preoccupations or 
obsessions.  There were no delusions.  The veteran had prior 
suicidal ideation, but none at that time.  There was no 
evidence of homicidal ideation.  The veteran was oriented in 
all spheres.  The examiner noted the veteran most likely 
functioned in the average range of intelligence.  Short and 
long-term memory appeared to be intact.  The level of 
abstraction and insight was limited.  The veteran 
demonstrated good judgment and was evaluated as able to 
handle his own funds.  The diagnostic impression was major 
depression, recurrent, moderate to severe at times, without 
psychotic symptoms; alcohol abuse, in remission; marijuana 
abuse, in remission; caffeine dependence; and nicotine 
dependence (Axis I).  A GAF score of 45 was indicated.  It 
was the examiner's assessment the veteran did not meet the 
criteria for a diagnosis of PTSD.  The examiner opined the 
veteran had been suffering from major depression for a number 
of years, and that PTSD may have been a misdiagnosis, or at 
least at that point the veteran was showing all the signs of 
major depression.  It was noted that Prozac was somewhat 
helpful in addressing the veteran's symptoms, but that he had 
not received any long-term counseling/psychotherapy regarding 
his depression.

On VA examination in October 2002, the veteran presented with 
the complaints of sleep disturbance, reporting approximately 
four hours of sleep each night.  The veteran reported he only 
occasionally thought about Vietnam and bad things that 
happened to him.  When asked what happens when he thinks 
about such events, the veteran replied "nothing," and 
indicated that the thoughts then go away.  The veteran 
reported he drinks alcohol and uses marijuana only 
occasionally.  It was noted that the veteran had discontinued 
his psychiatric treatment due to issues concerning the 
treating physician's availability, and had been taking Prozac 
and Trazodone.

It was noted that the veteran was unemployed and had not 
worked in 10 years, and was last employed as a prototype 
machinist.  The veteran was noted to reside with his wife of 
seven years.  The veteran described his marital relationship 
as good.  There were no children born to the veteran and his 
wife, who has three adult children.  The veteran described a 
typical day as including housework, yardwork, or computer 
activities, napping in the afternoon, preparing meals for 
himself and his wife, watching television, and walking his 
dog.

The examiner observed the veteran to be thin, and well 
groomed.  The veteran was notably tense during the interview.  
He exhibited slow and monotonous speech.  His mood was 
irritable initially, but later calmed.  His affect was 
appropriate.  He was oriented to time and place.  The 
examiner noted the veteran had a tendency to become depressed 
and anxious throughout the interview.  There was no 
indication of depersonalization or derealization.  There was 
no evidence of hallucination or illusions.  The veteran's 
thought processes were logical and goal directed.  He 
exhibited no delusions, or suicidal or homicidal ideation.  
The examiner noted that diagnostic evaluation conducted in 
conjunction with this examination yielded results of mild 
cognitive impairment.  In this context, it was noted that the 
veteran's greatest difficulty was with performance of serial 
7s.  However, it was noted that the veteran was discovered to 
have a learning disability while in school.  The veteran 
demonstrated good judgment.  

The diagnostic impression included findings of major-
depressive disorder, recurrent, moderate; anxiety disorder, 
not otherwise specified with features of PTSD and generalized 
anxiety disorder; alcohol and cannabis abuse, in remission; 
and caffeine and nicotine dependence (Axis I).  An assessment 
of learning disorder, not otherwise specified, by history, 
and avoidant personality disorder (Axis II) were noted.   The 
veteran was evaluated with a GAF score of 60.  In his 
assessment, the examiner indicated the veteran did not meet 
all the criteria for PTSD.  In this regard, the examiner 
noted the veteran did not have recurrent and intrusive, 
distressing recollections, or exhibit avoidant behavior or 
increased arousal.  The veteran was found to meet some 
criteria for generalized anxiety disorder, to include 
feelings of fatigue, irritability, and sleep disturbance.  
The examiner gave an assessment of avoidant personality 
disorder based upon the veteran's pervasive pattern of social 
inhibition, feelings of inadequacy and hypersensitivity to 
negative evaluation.  

This matter was referred for further VA opinion concerning 
the multiple diagnoses rendered in conjunction with the 
October 2002 examination.  The examiner was asked to clarify 
whether the diagnosed disorders were progressions or 
complication of the veteran's PTSD condition or represented 
unrelated psychiatric impairment.  Pursuant to this request, 
the examiner corrected the previous diagnostic assessment of 
PTSD to major-depressive disorder and anxiety disorder, and 
determined that these disorders did not represent a 
complication or progression of PTSD.  Instead, the examiner 
concluded that major depressive disorder and anxiety disorder 
were the disorders related to the veteran's service.  It was 
further noted that the assessed GAF score was indicative that 
the veteran was capable of employment and could maintain a 
few friendships.  A resumption of therapeutic treatment was 
recommended.

In June 2003, the Board remanded this matter to the RO with 
clarification to the examiner concerning the focus of the 
Board's inquiry in this matter.  Specifically, the examiner 
was asked to provided further opinion on the manifestations 
of the veteran's PTSD.  In this context, the examiner 
explained that depression was consistently shown on VA 
examinations in 1995 and 1997.  He further noted that PTSD 
was not among the findings noted on examination in 1997.  The 
examiner noted that these factors were strongly considered in 
conjunction with his 2002 assessment of major depressive 
disorder and anxiety disorder.  Based upon the recorded 
history of symptomatology and clinical findings, the examiner 
concluded that the it was at least as likely as not that the 
diagnosis of major depressive disorder and anxiety disorder 
are progressions of the veteran's PTSD.  In other words, it 
was the impression of the examiner based upon the evidence 
that the veteran's PTSD was presented in symptoms of major 
depression disorder and anxiety disorder.  It was his 
opinion, however, that the primary diagnosis should remain as 
major depressive disorder and anxiety disorder.

The RO, in August 2003, assigned an increased evaluation of 
30 percent for the service-connected disability, 
recharacterized as major depressive disorder, anxiety 
disorder and features of PTSD and generalized disorder.  This 
award was effective from July 3, 1997.

In a January 2004 addendum, the VA examiner addressed the 
veteran's GAF assessment.  In that report, it was noted that 
the assessed GAF score was indicative of moderate symptoms.  
The examiner noted that the veteran was experiencing only 
very slight difficulties in social and occupational 
functioning.  In this context, it was noted that the veteran 
kept active, and described good relationships with his wife 
and stepchildren.  The veteran demonstrated only moderate 
difficulties in any type of interpersonal relationships and 
social functioning.  

VA outpatient clinical records, dated from July 2003 to 
February 2004, document intermittent treatment.  These 
reports show continued complaints of depression and anxiety.  
The veteran had not resumed therapy, but continued to take 
prescribed medication.  When evaluated in July 2003, his mood 
and affect were cooperative, although somewhat flat.  The 
veteran denied suicidal and homicidal ideation.  His 
cognition was intact, and he exhibited fair judgment and 
insight.  A GAF of 60 was assessed.  During a December 2003 
evaluation, the veteran reported he discontinued his 
medication due to financial concerns.  On evaluation, he 
demonstrated goal-directed speech, with cooperative mood and 
affect.  He was fully oriented, and exhibited intact 
cognition, and logical and coherent thought processes.  The 
veteran's insight and judgment were adequate.  The veteran 
denied hallucination, delusion, or suicidal and homicidal 
ideation.  A GAF score of 55 was noted.  The examiner noted 
there was no effect resulting from the discontinuation of 
medication.  A January 2004 clinical report indicates the 
veteran presented with complaints of depression and 
nervousness.  It was noted that the veteran had a flat 
affect, however, no relevant changes were noted on mental 
status evaluation since the previous visit.  The veteran's 
mood and functioning were evaluated as stable.  There were no 
changes observed on mental status evaluation in February 2004 
evaluation, and his condition continued to be stable.  A GAF 
score of 60 was noted.




Analysis

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions of 
and issues raised in the record, and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  It is essential that each disability be 
viewed in relation to its history, and that medical 
examinations are accurately and fully described emphasizing 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  Medical evaluation reports are to be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2.

Taking into consideration that this appeal involves the 
assignment of an initial rating following grant of service 
connection, the Board must consider the applicability of a 
higher rating for the entire period in which the appeal has 
been pending.  See Fenderson v. West, 12 Vet. App. 119, 125-
46 (1999).

PTSD is rating under the portion of the VA Schedule for 
Rating Disabilities that pertains to mental disorders.  Prior 
to November 7, 1996, PTSD was rated under 38 C.F.R. § 4.132 
(1996).  Effective November 7, 1996, the rating schedule for 
mental disorders was amended and redesignated as 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52700 (Oct. 8, 1998).  The evaluation 
criteria have substantially changed in the new rating 
schedule and now focus on the individual symptoms as 
manifested throughout the record, rather than on medical 
opinions characterizing overall social and industrial 
impairment as mild, definite, considerable, severe, or total.

Inasmuch as the veteran's claim for psychiatric disorder, 
claimed as PTSD, was pending at the time of the regulatory 
change, his claim will be considered under both the old and 
new rating criteria to determine which version is most 
favorable to him.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court states that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against a claim.  See also Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. At 54.

Review of Record

During the period from August 11, 1989 to July 2, 1997, the 
veteran's PTSD condition was evaluated as 10 percent 
disabling under Diagnostic Code 9411.  Effective from July 3, 
1997, the service-connected disability was evaluated as 30 
percent disabling.

Under the former rating criteria for PTSD, 38 C.F.R. § 4.132 
(1996), in effect prior to November 1996, a 10 percent 
evaluation is warranted where the disorder is manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or where the symptoms are controlled by continuous 
medication. 

A 30 percent evaluation is warranted where there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1996) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
impairment that is "more than moderate but less than rather 
large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective and wholesome relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  Id.

Under the revised criteria at 38 C.F.R. § 4.130, a 30 percent 
evaluation for PTSD is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss.

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivations and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance or minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.

The Board has carefully considered the evidence of record for 
the period from August 1989 to July 2, 1997.  The record 
reflects no definitive finding of PTSD prior to November 
1994.  VA examination conducted at that time showed some 
symptoms of PTSD.  Subsequent VA examination in September 
1995 diagnostically confirmed PTSD, but also identified 
additional psychiatric disability.  It was the assessment of 
the panel examining the veteran that PTSD was not the 
veteran's predominant assessment.  In this regard, it was 
concluded that sleep disturbance represented the sole 
manifestation of PTSD at that time.  Other presenting 
symptoms were attributed to dysthymic disorder and 
personality disorder.  The veteran reported various 
subjective complaints to include limited motivation and 
drive, irritability and hypervigilance, nervousness; social 
dysfunction; and anger.  However, symptomatology related to 
his PTSD condition were noted to be no more than mild in 
severity.

In reviewing the above criteria in relation to the veteran's 
PTSD condition, the Board finds that the veteran's disability 
picture prior to July 1997 for this condition did not warrant 
an evaluation in excess of the assigned 10 percent.  The only 
symptom then attributed to PTSD was a persistent sleep 
disorder.  The clinical evidence does not show that myriad 
other subjective complaints and clinical findings were 
associated with PTSD.  Moreover, during the period in 
question, there is no evidence the veteran suffered from more 
severe psychoneurotic symptoms associated with PTSD such that 
would warrant an increased rating.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  This is consistent with the GAF score 
of 60 at that time.

Furthermore, in this case, the Board finds that the schedular 
criteria for a higher evaluation under 38 C.F.R. § 4.132, 
Diagnostic Code 9411, and under the new rating criteria 
effective November 7, 1996, have not been met so as to 
warrant a rating in excess of 30 percent for the veteran's 
PTSD for the period effective from July 3, 1997.  The Board 
notes that the veteran's PTSD condition was primarily 
manifested by complaints of such symptomatology as sleep 
disturbance, irritability and anger, depression, anxiety, and 
occasional thoughts of Vietnam.  The objective medical 
evidence of record confirms that the veteran was experiencing 
some residual psychiatric symptomatology relative to his PTSD 
condition.  More recently, however, the veteran's condition 
was examined and determined that his symptoms of major 
depression and anxiety represent the progression of the PTSD 
condition.  The manifestations of such disability were noted 
to involve chronic depression and anxiety.  VA examination in 
2002 and medical opinion based upon those clinical findings 
showed the veteran to be alert and fully oriented.  While the 
veteran was noted to be somewhat anxious, his affect was 
appropriate and he exhibited organized thoughts appropriate 
to content.  The veteran had slight impairment of intellect 
related to a learning disability assessed during childhood, 
yet he demonstrated intact judgment and adequate insight.  
Further, there was no evidence of hallucination or delusional 
thought processes.  While the veteran has described 
difficulty with interpersonal relations, particularly in a 
work setting, and social avoidance, he has reports good 
relationships with his wife and adult stepchildren.  The 
veteran has also described episodes of boredom, but has 
continued to keep active in his daily routine and activities.  
Notably, VA examiners have concluded that these factors 
overall were productive of no more than moderate severity.  
Following a considered review of the objective medical 
evidence, the Board finds that there is no evidence of 
psychiatric symptomatology consistent with, or more nearly 
approximating, the 50 percent disability level under the 
revised rating criteria.  In this regard, symptomatology such 
as panic attacks, difficulty understanding commands, or 
memory impairment marked by retention of only highly learned 
material or forgetting to complete tasks, impaired judgment, 
or difficulty in maintaining effective work and social 
relationships has not been shown.

The record also fails to establish that the veteran's ability 
to foster or maintain effective or favorable relationships 
with people is considerably impaired, or that by reason of 
psychoneurotic symptoms, his reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411.  In this regard, the Board notes that while the veteran 
described increased irritability that is triggered by minor 
incidents, difficulty with persons in positions of authority, 
and minor aggravations, he described good relationships with 
his wife and stepchildren.  Thus, the Board finds that the 
requirements for a rating in excess of 30 percent were not 
met or approximated under the criteria in effect prior to 
November 1996.  38 C.F.R. § 4.132, Diagnostic Code 9411.

The Board therefore finds that while the evidence reflects 
that the veteran's PTSD is shown to impact upon his social 
and occupational functioning, in that he suffers from 
depression, anxiety, and chronic sleep difficulties, such 
symptomatology was fully considered and found to be 
productive of no more than moderate impairment.  This is 
consistent with outpatient evaluation conducted subsequent to 
the 2002 VA examination.  In this regard, the evidence 
reflects that the totality of the veteran's psychiatric 
impairment has been shown to be no than moderate in nature.  
It is the opinion of the Board that the veteran's level of 
impairment is not indicative of a higher level of impairment, 
the amount needed to warrant a rating in excess of 30 percent 
under either the old or revised provisions of Diagnostic Code 
9411 for the period after July 1997.  Accordingly, the appeal 
is denied.


ORDER

A higher rating for post-traumatic stress disorder at any 
time is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



